                                                                     1    Richard M. Pachulski (CA Bar No. 90073)
                                                                          John D. Fiero (CA Bar No. 136557)
                                                                     2    John W. Lucas (CA Bar No. 271038)
                                                                          Pachulski Stang Ziehl & Jones LLP
                                                                     3    150 California Street, 15th Floor
                                                                          San Francisco, California 94111-4500
                                                                     4    Telephone: 415.263.7000
                                                                          Facsimile: 415.263.7010
                                                                     5    Email: rpachuslki@pszjlaw.com
                                                                                 jfiero@pszjlaw.com
                                                                     6           jlucas@pszjlaw.com

                                                                     7    Attorneys for Sedgwick, LLP

                                                                     8                           UNITED STATES BANKRUPTCY COURT
                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                     9                                SAN FRANCISCO DIVISION
                                                                    10   In re:                                       Case No.: 18-31087 (HLB)
                                                                    11            SEDGWICK, LLP,                      Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                              Debtor.           CERTIFICATE OF SERVICE RE FORMER
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                CLIENT FILE DISPOSITION LETTER
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.11 Doc# 167   Filed: 03/01/19   Entered: 03/01/19 15:26:56     Page 1 of
                                                                                                                                                   CERTIFICATE OF7
                                                                                                                                                                 SERVICE
                                                                     1    STATE OF CALIFORNIA                  )
                                                                                                               )
                                                                     2    CITY OF SAN FRANCISCO                )

                                                                     3           I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                         I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5          On February 25, 2019 – March 1, 2019, I caused to be served the following documents in
                                                                         the manner stated below:
                                                                     6
                                                                                       FORMER CLIENT FILE DISPOSITION LETTER
                                                                     7

                                                                     8                 (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express
                                                                                        Mail to the addressee(s) as indicated on the attached list.

                                                                     9                  (BY MAIL) I am readily familiar with the firm's practice of collection and
                                                                                        processing correspondence for mailing. Under that practice it would be deposited
                                                                    10                  with the U.S. Postal Service on that same day with postage thereon fully prepaid
                                                                                       at San Francisco, California, in the ordinary course of business. I am aware that
                                                                    11                  on motion of the party served, service is presumed invalid if postal cancellation
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                        date or postage meter date is more than one day after date of deposit for mailing
                                                                    12                  in affidavit.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                                                                       (BY EMAIL) I caused to be served the above-described document by email to the
                                            ATTORNEYS AT LAW




                                                                                        parties indicated on the attached service list at the indicated email address.
                                                                    14
                                                                                 I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    15   States of America that the foregoing is true and correct.
                                                                    16          Executed on March 1, 2019 at San Francisco, California.
                                                                    17

                                                                    18                                                                    /s/ Oliver Carpio
                                                                                                                                           Legal Assistant
                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.11 Doc# 167      Filed: 03/01/19    Entered: 03/01/19 15:26:56        Page 2 of
                                                                                                                                                          CERTIFICATE OF7
                                                                                                                                                                        SERVICE

                                                                                                                           1
                                                                     1    SENT FEBRUARY 25, 2019 VIA US MAIL 
                                                                          Amerisure Companies              Zurich North America                     Zurich North America 
                                                                     2    Attn: Legal Department           Attn: Legal Department                   Attn: Legal Department 
                                                                          P. O. Box 2060                   1299 Zurich Way                          400 University Avenue, 23rd Flr 
                                                                     3    Farmington Hills MI 48333‐2060   Schaumburg, IL 60196‐1056                Toronto ONTARIO 
                                                                                                                                                    CANADA M5G 1S7 
                                                                     4    Zurich North America                    Zurich North America              Scor Reinsurance Company 
                                                                          Attn: Legal Department                  Attn: Legal Department            Attn: Legal Department 
                                                                     5    PO Box 968041                           PO Box 307010                     199 Water Street, Suite 2100 
                                                                          Schaumburg IL 60194                     Jamaica NY 11430‐7010             New York, NY 10038‐3526 
                                                                     6    XL Insurance Global Risk (US)           XL Insurance Global Risk (US)     XL Insurance Global Risk (US) 
                                                                          Attn: Legal Department                  Attn: Legal Department            Attn: Legal Department 
                                                                     7    200 Liberty Street, 22nd Floor          3833 Sala Way                     505 Eagleview Blvd. 
                                                                          New York, NY 10281                      Red Wing MN 55066                 P.O. Box 636 
                                                                     8                                                                              Exton PA 19341 
                                                                          XL Insurance Global Risk (US)           XL Insurance Global Risk (US)     XL Insurance Global Risk (US) 
                                                                     9    Attn: Legal Department                  Attn: Legal Department            Attn: Legal Department 
                                                                          725 South Figueroa Street, Suite        2727 Turtle Creek Boulevard       655 Third Avenue, 15th Floor 
                                                                    10    4000                                    Dallas TX 75219                   New York NY 10017 
                                                                          Los Angeles, CA 90017 
                                                                    11
                                                                          BMW of North America, LLC               Wyland Worldwide, LLC             Arch Insurance Group 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Attn: Legal Department                  Attn: Legal Department            Attn: Legal Department 
                                                                    12
                                                                          300 Chestnut Ridge Road                 6 Mason                           3 Parkway, Suite 1500 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          Woodcliff Lake, NJ 07677‐7731           Irvine CA 92618                   Philadelphia PA 19102 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          Arch Insurance Group                    Arch Insurance Group              Arch Insurance Group 
                                                                    14    Attn: Legal Department                  Attn: Legal Department            Attn: Legal Department 
                                                                          300 Plaza 3, 3rd Floor                  360 Hamilton Avenue, Suite 600    Plantation Place South 
                                                                    15    Jersey City NJ 07311                    White Plains, NY 10601            60 Great Tower Street, 6th Floor 60 
                                                                                                                                                    London ENGLAND 
                                                                    16                                                                              EC3R 5AZ 
                                                                          Arch Insurance Group                    D.H. Brown Associates Inc.        Constellation Concepts 
                                                                    17    Attn: Legal Department                  c/o Gartner, Inc.                 c/o Tavistock Restaurant Collection 
                                                                          10909 Mill Valley Road, Suite 210       Attn: Legal Department            Attn: Legal Department 
                                                                    18    Omaha NE 68154                          56 Top Gallant Road               4705 S Apopka Vineland Road, Suite 
                                                                                                                  Stamford, CT 06902                210 
                                                                    19                                                                              Orlando, FL 32819 
                                                                          XL Catlin Underwriting Agencies,        Maier Siebel Baber                Sterling National Insurance Company 
                                                                    20    Ltd.                                    Attn: Legal Department            Attn: Legal Department 
                                                                          Attn: Legal Department                  80 E. Sir Francis Drake Blvd.     210 Interstate North Parkway SE, Suite 
                                                                    21    20 Gracechurch Street                   Larkspur, CA                      400 
                                                                          London United Kingdom                                                     Atlanta, GA 30339 
                                                                    22    EC3V 0BG 
                                                                          United Health Group Incorporated        Procter & Gamble                  Universal American Corporation 
                                                                    23    Attn: Legal Department                  Attn: Legal Department            Attn: Legal Department 
                                                                          12125 Technology Drive                  6109 DeSoto Ave.                  P.O. Box 13271 
                                                                    24    Eden Praire MN 55344                    Woodland Hills, CA 91367          Pensacola FL 32591 
                                                                          Amerisure Companies                     bebe Stores, Inc.                 Michigan Turkey Producers, LLC 
                                                                    25    Attn: Legal Department                  Attn: Legal Department            Attn: Legal Department 
                                                                          P. O. Box 2060                          400 Valley Drive                  1100 Hall Street SW 
                                                                    26    Farmington Hills MI 48333‐2060          Brisbane, CA 94005                Grand Rapids, MI 49503 
                                                                          Atrium                                  Health Net, Inc.                  Asian, Inc. 
                                                                    27    Attn: Legal Department                  Attn: Legal Department            Attn: Legal Department 
                                                                          959 Profit Drive                        21650 Oxnard Street               1167 Mission Street, 4th Floor 
                                                                    28    Dallas, TX 75247                        Woodland Hills, CA 91367          San Francisco, California 94103 


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.11 Doc# 167             Filed: 03/01/19       Entered: 03/01/19 15:26:56        Page 3 of
                                                                                                                                                                    CERTIFICATE OF7
                                                                                                                                                                                  SERVICE

                                                                                                                                     2
                                                                     1    Bing Kong Tong Association             Brouwer & Janachowski Inc.           Grosvenor Properties Ltd. 
                                                                          Attn: Legal Department                 Attn: Legal Department               Attn: Legal Department 
                                                                     2    29 Waverly Pl,                         100 Shoreline Highway, Suite B‐      222 Front Street 7th Floor 
                                                                          San Francisco, CA 94108                101                                  San Francisco, Ca. 94111 
                                                                     3                                           Mill Valley, CA 94941 
                                                                          Grant Kwok                             Custom Building Products, Inc.       American Laundry Machinery, Inc. 
                                                                     4    Attn: Legal Department                 Attn: Legal Department               Attn: Legal Department 
                                                                          1150 Hyde Street, #6                   13001 Seal Beach Blvd., Suite 200    5050 Section Avenue 
                                                                     5    San Francisco CA 94109                 Seal Beach CA 90740                  Cincinnati, OH 45212 
                                                                          Texas Petrochemicals                   Pinnacle Foods Group Inc.            Young Champions Recreation 
                                                                     6    Attn: Legal Department                 Attn: Legal Department               Programs, Inc 
                                                                          500 Dallas Street, Suite 1000          399 Jefferson Road                   Attn: Legal Department 
                                                                     7    Houston, Texas 77002                   Parsippany, NJ 07054                 1717 S Grand Ave., 
                                                                                                                                                      Santa Ana, CA 92705 
                                                                     8    Bare Escentuals Beauty, Inc.           Pactiv Corporation                   Zander‐Greg, Inc. 
                                                                          Attn: Legal Department                 Attn: Legal Department               Attn: Legal Department 
                                                                     9    71 Stevenson Street, 22nd Floor        1900 W. Field Court                  2830 East Foothill 
                                                                          San Francisco CA 94105                 Lake Forest, Illinois 60045          Pasadena CA 91107 
                                                                    10    Pilatus Aircraft Ltd.                  Food Specialists, Inc.               BlackRock, Inc. 
                                                                          Attn: Legal Department                 Attn: Legal Department               Attn: Legal Department 
                                                                    11    P.O. Box 992                           255 3rd St #102,                     400 Howard Street 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          6371 Stans, Switzerland                Oakland, CA 94607                    San Francisco, CA 94105 
                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                          SENT FEBRUARY 26, 2019 VIA US MAIL 
                                                                    14    Oclassen Pharmaceuticals, Inc.    Marina Investors Group, Inc.              United Health Group Incorporated 
                                                                          c/o Allergan plc                  c/o Stiles Realty                         Attn: Legal Department 
                                                                    15    Attn: Legal Department            Attn: Legal Department                    185 Asylum Street 
                                                                          5 Giralda Farms                   301 East Las Olas Blvd.                   Hartford CT 06103 
                                                                    16    Madison, NJ 07940                 Fort Lauderdale, FL 33301 
                                                                          United Health Group Incorporated  United Health Group Incorporated          United Health Group Incorporated 
                                                                    17    Attn: Legal Department            Attn: Legal Department                    Attn: Legal Department 
                                                                          5901 Lincoln Drive                6300 Olson Memorial Highway               9701 Data Park Drive 
                                                                    18    Edina MN 55436                    Mail Stop MN010‐E151                      Minnetonka MN 55343 
                                                                                                            Golden Valley MN 55427 
                                                                    19    United Health Group Incorporated  United Health Group Incorporated          United Health Group Incorporated 
                                                                          Attn: Legal Department            Attn: Legal Department                    Attn: Legal Department 
                                                                    20    1 North Castle Drive              PO Box 1459                               5995 Plaza Drive 
                                                                          Armonk NY 10504                   Minneapolis, MN 55440‐1459                Cypress CA 90630 
                                                                    21    S.A. Meacock & Company, Ltd.      Landstar Homes Dallas, Ltd.               NetDevices, Inc. 
                                                                          Attn: Legal Department            Attn: Legal Department                    c/o Nokia 
                                                                    22    Hasilwood House                   6570 Naaman Forest Blvd., Ste 100         Attn: Legal Department 
                                                                          60 Bishopsgate                    Garland, TX 75044                         777 East Middlefield Road 
                                                                    23    London ENGLAND                                                              Mountain View CA 94043 
                                                                          EC2N 4AW 
                                                                    24

                                                                    25    SENT FEBRUARY 27, 2019 VIA US MAIL 
                                                                          Metropolitan Jewish Health       H.T. Oil, LLC                              H.T. Oil, LLC 
                                                                    26    Systems                          Attn: Legal Department                     Attn: Legal Department 
                                                                          Attn: Legal Department           4924 Redwood Avenue                        6150 Stoneridge Mall Road 
                                                                    27    6323 Seventh Avenue              Dublin CA 94568                            Pleasanton, CA 94588‐3238 
                                                                          Brooklyn, NY 11220‐4711 
                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.11 Doc# 167            Filed: 03/01/19       Entered: 03/01/19 15:26:56           Page 4 of
                                                                                                                                                                      CERTIFICATE OF7
                                                                                                                                                                                    SERVICE

                                                                                                                                    3
                                                                     1    Chaucer Syndicates Ltd.               Chaucer Syndicates Ltd.            E.S.S. Entertainment 2000, Inc. 
                                                                          c/o BMS Group Ltd.                    Attn: Legal Department             Attn: Legal Department 
                                                                     2    Attn: Legal Department                Plantation Place                   1109 South Santa Fe Avenue 
                                                                          One America Square                    30 Fenchurch Street                Los Angeles, CA 90021 
                                                                     3    London ENGLAND                        London ENGLAND 
                                                                          EC3N 2LS                              EC3M 3AD 
                                                                     4    A. Epstein and Sons International,    LNF Partners LLC                   Superior Air Parts, Inc. 
                                                                          Inc.                                  Attn: Legal Department             Attn: Legal Department 
                                                                     5    Attn: Legal Department                1 California Street, Ste. 200      621 South Royal Lane, Suite 100 
                                                                          600 West Fulton                       San Francisco CA 94111‐5406        Coppell, TX 75019 
                                                                     6    Chicago, IL 60661‐1199 
                                                                          Taber Chaitin Associates              Buck Consultants, LLC              Georgia‐Pacific LLC 
                                                                     7    Attn: Legal Department                Attn: Legal Department             Attn: Legal Department 
                                                                          22 Onyx Street                        353 Sacramento Street, Ste. 800    133 Peachtree Street NE, 39th Floor 
                                                                     8    Larkspur CA 94939                     San Francisco, CA 94111            Atlanta GA 30303 
                                                                          RoseTel System Corporation            Suddath Van Lines                  City of Leander 
                                                                     9    Attn: Legal Department                Attn: Legal Department             Attn: Legal Department 
                                                                          10390 Wilshire Blvd., Penthouse 20    2071 Ringwood Avenue, Ste. D       PO Box 319 
                                                                    10    Los Angeles, CA 90024                 San Jose, CA 95131                 Leander, TX 78646 
                                                                          United Revenue Service, Inc.          Swanson Health Products, Inc.      Sport Supply Group, Inc. 
                                                                    11    Attn: Legal Department                Attn: Legal Department             Attn: Legal Department 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          1354 Saratoga Ave.                    4075 40th Avenue SW                1901 Diplomat Drive 
                                                                    12
                                                                          Saratoga, CA 95070                    P.O.Box 2803                       Farmers Branch, TX 75234‐8914 
                                        SAN FRANCISCO, CALIFORNIA




                                                                                                                Fargo, ND 58108‐2803 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14
                                                                          SENT FEBRUARY 28, 2019 VIA US MAIL 
                                                                    15    AIG Claims, Inc.                  Avalon Natural Products                Nature's World International, Inc. 
                                                                          Attn: Legal Department            c/o CT Corporation                     Attn: Legal Department 
                                                                    16    100 Connell Drive, Ste. 2100      Attn: Legal Department                 26335 Engelmann Road 
                                                                          Berkeley Heights NJ 07922         818 West 7th Street, Ste. 930          Valley Center CA 92082 
                                                                    17                                      Los Angeles, CA 90017 
                                                                          DVDPlay, Inc.                     Valspar Corporation                    Bardessono Brothers, LLC 
                                                                    18    c/o NCR Corporation               Attn: Legal Department                 Attn: Legal Department 
                                                                          Attn: Legal Department            1101 South 3rd Street                  43 Lande Way 
                                                                    19    864 Spring Street NW              Minneapolis, MN 55415                  Yountville CA 94599 
                                                                          Atlanta GA 30308 
                                                                    20    Korea Radio, Inc.                 NutraMed, Inc.                         American Garment Finishing, Inc. 
                                                                          Attn: Legal Department            Attn: Legal Department                 Attn: Legal Department 
                                                                    21    3700 Wilshire Blvd. Ste. 600      1001 South 3rd Street West             2417 East 54th Street 
                                                                          Los Angeles, CA 90010             Missoula MT 59801                      Huntington Park CA 90255 
                                                                    22    Aegis Communications Group, Inc.  Metech International                   AMB Property Corporation 
                                                                          Attn: Legal Department            Attn: Legal Department                 Attn: Legal Department 
                                                                    23    104 Pheasant Run, Suite 105       6200 Engle Way                         Pier 1 Bay 1 
                                                                          Newtown, PA 18940                 Gilroy, CA 95020                       San Francisco, CA 94111 
                                                                    24    Perrigo Company                   Global Aerospace Underwriting          CitiApartments, Inc. 
                                                                          Attn: Legal Department            Managers                               Attn: Legal Department 
                                                                    25    515 Eastern Avenue                Attn: Legal Department                 2099 Market Street 
                                                                          Allegan MI 49010                  Fitzwilliam House                      San Francisco CA 94114 
                                                                    26                                      10 Saint Mary Axe 
                                                                                                            London ENGLAND 
                                                                    27                                      EC3A 8EQ 

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.11 Doc# 167        Filed: 03/01/19         Entered: 03/01/19 15:26:56          Page 5 of
                                                                                                                                                                   CERTIFICATE OF7
                                                                                                                                                                                 SERVICE

                                                                                                                                  4
                                                                     1    SMC Construction Company               BJK, LLC                            City of Austin Employee Retirement 
                                                                          Attn: Legal Department                 Attn: Legal Department              System 
                                                                     2    290 Gentry Way, Suite 1                2317 Riivendell Drive               Attn: Legal Department 
                                                                          Reno, NV 89502                         New Lenox, IL 60451                 418 E. Highland Mall Blvd 
                                                                     3                                                                               Austin, TX 78752 
                                                                          Carpal Tunnel Clinic                   Tumi Inc.                           Radio One 
                                                                     4    Attn: Legal Department                 Attn: Legal Department              c/o Urban One, Inc. 
                                                                          5656 Bee Caves Road Building J‐        155 Prospect Avenue                 Attn: Legal Department 
                                                                     5    202                                    West Orange, NJ 07052               1010 Wayne Avenue, 14th Floor 
                                                                          West Lake Hills, TX 78746                                                  Silver Spring, MD 20910 
                                                                     6    Norman Jacobson Realty Resources       Max Specialty Insurance Company     Big West of California LLC 
                                                                          Inc.                                   c/o Alterra Excess & Surplus        Attn: Legal Department 
                                                                     7    Attn: Legal Department                 Insurance Company                   1104 Country Hills Dr. 
                                                                          12121 Wilshire Blvd., Suite 700        Attn: Legal Department              Ogden UT 84403 
                                                                     8    Los Angeles, CA 90025                  9020 Stony Point Parkway, Suite 
                                                                                                                 325 
                                                                     9                                           Richmond, VA 23235 
                                                                          DAP Products Inc.                      ARC International North America     City Drayage, Inc. 
                                                                    10    Attn: Legal Department                 Attn: Legal Department              Attn: Legal Department 
                                                                          2400 Boston Street, Suite 200          601 South Wade Blvd.                2342 Longview Dr 
                                                                    11    Baltimore MD 21224                     Millville NJ 08332                  San Leandro CA 94577 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Cavalier Oceanfront Resort             C.T. Brayton & Sons Incorporated    Nexgen Pharma, Inc. 
                                                                    12
                                                                          Attn: Legal Department                 Attn: Legal Department              Attn: Legal Department 
                                        SAN FRANCISCO, CALIFORNIA




                                                                          9415 Hearst Drive                      1804 Jackson Avenue                 46 Corporate Park #100 
                                                                    13
                                            ATTORNEYS AT LAW




                                                                          San Simeon, CA  93452                  Escalon, CA 95320                   Irvine, CA 92606 
                                                                    14

                                                                    15    SENT MARCH 1, 2019 VIA US MAIL 
                                                                          Bankers Insurance Company              Coach USA                           Huffines Management Partners, LP 
                                                                    16    Attn: Legal Department                 Attn: Legal Department              Attn: Legal Department 
                                                                          11101 Roosevelt Blvd. North            160 South Route 17 North            8200 Douglas Avenue, Suite 300 
                                                                    17    St. Petersburg, FL 33716               Paramus, NJ 0765                    Dallas, Texas 75225 
                                                                          Hannover Re                            Quanta US Holdings Inc.             Expedia.com 
                                                                    18    Attn: Legal Department                 Attn: Legal Department              Attn: Legal Department 
                                                                          112 Main Street, 2nd Floor             10 Rockefeller Plaza, Ste. 3        333 108th Ave NE 
                                                                    19    East Rockaway, NY 11518                New York, NY 10020                  Bellevue, WA 98004 
                                                                          Government of Malaysia                 Central Basin Municipal Water       Carroll Shelby Licensing, Inc. 
                                                                    20    c/o Malaysia Consulate                 District                            Attn: Legal Department 
                                                                          Attn: Legal Department                 Attn: Legal Department              19021 South Figueroa Street 
                                                                    21    777 South Figueroa Street, Ste. 600    6252 Telegraph Road                 Gardena, CA 90248 
                                                                          Los Angeles CA 90017                   Commerce CA 90040‐2512 
                                                                    22    Monarch Industries, Inc.               Four Seasons Hotels & Resorts       ICON Health & Fitness Inc. 
                                                                          Attn: Legal Department                 Attn: Legal Department              Attn: Legal Department 
                                                                    23    51 Burmac Road                         1165 Leslie Street, Ste. 600        1500 South 1000 West 
                                                                          Winnipeg MANITOBA                      Toronto ONTARIO                     Logan, UT 84321 
                                                                    24    CANADA R2J 4J3                         CANADA M3C 2K8 
                                                                          Pan Pacific Hotels and Resorts         Hardee's Food Systems, Inc.         LANXESS Solutions US Inc. 
                                                                    25    America, Inc.                          Attn: Legal Department              Attn: Legal Department 
                                                                          Attn: Legal Department                 100 North Broadway, Suite 1200      111 RIDC Park West Drive 
                                                                    26    177 Post Street, Suite 800             St. Louis, MO 63102                 Pittsburgh, PA 15275‐1112 
                                                                          San Francisco, CA 94108 
                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.11 Doc# 167          Filed: 03/01/19       Entered: 03/01/19 15:26:56            Page 6 of
                                                                                                                                                                     CERTIFICATE OF7
                                                                                                                                                                                   SERVICE

                                                                                                                                  5
                                                                     1    Greater Newport Physicians             Cellective Case, Inc.                Bonus.com, Inc. 
                                                                          Attn: Legal Department                 Attn: Legal Department               Attn: Legal Department 
                                                                     2    330 Placentia Avenue, Suite 270        10 West 33rd Street                  2100 Geng Road, Ste. 105 
                                                                          Newport Beach CA 92658                 New York NY 10001                    Palo Alto, CA 94303 
                                                                     3    Sprint Corporation                     Roman Catholic Archdiocese of San    Emtel, Inc. 
                                                                          Attn: Legal Department                 Francisco                            Attn: Legal Department 
                                                                     4    6200 Sprint Parkway                    Attn: Legal Department               2425 West Loop South, Suite 601 
                                                                          Overland Park, KS 66251                One Peter Yorke Way                  Houston, TX 77027 
                                                                     5                                           San Francisco, CA 94109 
                                                                          Bistango Cafe'                         Tesla Motors, Inc.                   AMEC Foster Wheeler 
                                                                     6    Attn: Legal Department                 Attn: Legal Department               Attn: Legal Department 
                                                                          19100 Von Karman, Ste. 100             3500 Deer Creek Road                 53 Frontage Road 
                                                                     7    Irvine, CA 92612                       Palo Alto, CA 94304                  Clinton, NJ 08827 
                                                                          Pure Fishing, Inc.                     Fishing Coalition                    Normark Corporation 
                                                                     8    Attn: Legal Department                 Attn: Legal Department               Attn: Legal Department 
                                                                          7 Science Court                        203 Maryland Avenue NE               10395 Yellow Circle Drive 
                                                                     9    Columbia, SC 29203                     Washington, DC 20002                 Minnetonka, MN 55343‐9133 
                                                                          United National Insurance              Viad Corporation                     Kerry, Inc 
                                                                    10    Company                                Attn: Legal Department               Attn: Legal Department 
                                                                          Attn: Legal Department                 1850 N. Central Avenue, Suite        3330 Millington Road 
                                                                    11    P.O. Box 532                           1900                                 Beloit WI 53511 
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          Willow Grove PA 19090                  Phoenix, Arizona 85004‐4565 
                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:98636.11 Doc# 167            Filed: 03/01/19     Entered: 03/01/19 15:26:56            Page 7 of
                                                                                                                                                                     CERTIFICATE OF7
                                                                                                                                                                                   SERVICE

                                                                                                                                  6
